           Case 1:20-cv-01950-GHW Document 32 Filed 06/16/20 Page 1 of 1
                                                                             USDC SDNY
                                                                             DOCUMENT
                                                                             ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                             DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                             DATE FILED: 6/16/2020
----------------------------------------------------------------- X
                                                                  :
HUA TIAN, on behalf of himself and other similarly                :
situated,                                                         :
                                                                  :             1:20-cv-1950-GHW
                                                  Plaintiff,      :
                                                                  :                 ORDER
                              -against -                          :
                                                                  :
NEW OOKI SUSHI, INC. d/b/a Ooki Sushi                             :
Japanese Cuisine & Bar, XIN SHU LIU a/k/a                         :
“John Liu”, JOHN KE, and “JOHN DOE”                               :
                                                                  :
                                               Defendants. :
                                                                  :
----------------------------------------------------------------- X


GREGORY H. WOODS, United States District Judge:

         As discussed during the June 15, 2020 conference, the motion to vacate the default judgment

is due no later than June 30, 2020. Plaintiff’s opposition is due no later than July 7, 2020. Any reply

is due no later than July 10, 2020.

         Plaintiffs are directed to serve this order on all Defendants not represented by counsel and

to retain proof of service.

SO ORDERED.

Dated: June 16, 2020
                                                                      __________________________________
                                                                             GREGORY H. WOODS
                                                                            United States District Judge
